


110 HR 6301 IH: Funding a Clean Energy Future By Bringing

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6301
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on the
			 Judiciary,
			 Science and Technology,
			 Energy and Commerce, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for exploration, development, and production
		  activities for mineral resources on the outer Continental Shelf, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Funding a Clean Energy Future
			 By Bringing Lower Gas Prices for Americans Today Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Outer Continental Shelf
					Sec. 101. Policy.
					Sec. 102. Definitions under the Submerged Lands
				Act.
					Sec. 103. Seaward boundaries of States.
					Sec. 104. Exceptions from confirmation and establishment of
				States’ title, power, and rights.
					Sec. 105. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 106. Determination of adjacent zones and planning
				areas.
					Sec. 107. Administration of leasing.
					Sec. 108. Grant of leases by Secretary.
					Sec. 109. Disposition of receipts.
					Sec. 110. Reservation of lands and rights.
					Sec. 111. Outer Continental Shelf leasing program.
					Sec. 112. Coordination with adjacent States.
					Sec. 113. Environmental studies.
					Title II—Coastal Plain of Alaska
					Sec. 201. Definitions.
					Sec. 202. Leasing program for lands within the Coastal
				Plain.
					Sec. 203. Lease sales.
					Sec. 204. Grant of leases by the Secretary.
					Sec. 205. Lease terms and conditions.
					Sec. 206. Coastal Plain environmental protection.
					Sec. 207. Expedited judicial review.
					Sec. 208. Federal and State distribution of
				revenues.
					Sec. 209. Rights-of-way across the Coastal Plain.
					Sec. 210. Conveyance.
					Sec. 211. Local government impact aid and community service
				assistance.
					Title III—Clean Future-Lower Prices Alternative Energy Trust
				Fund
					Sec. 301. Clean Future-Lower Prices Alternative Energy Trust
				Fund.
				
			IOuter
			 Continental Shelf
			101.PolicyIt is the policy of the United States
			 that—
				(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
				(2)adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
				(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
				(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
				(5)it is not
			 reasonably foreseeable that exploration of a leased tract located more than 25
			 miles seaward of the coastline, development and production of a natural gas
			 discovery located more than 25 miles seaward of the coastline, or development
			 and production of an oil discovery located more than 50 miles seaward of the
			 coastline will adversely affect resources near the coastline;
				(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
				(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
				102.Definitions
			 under the Submerged Lands ActSection 2 of the Submerged Lands Act (43
			 U.S.C. 1301) is amended—
				(1)in subparagraph
			 (2) of paragraph (a) by striking all after seaward to a line and
			 inserting twelve nautical miles distant from the coast line of such
			 State;;
				(2)by striking out
			 paragraph (b) and redesignating the subsequent paragraphs in order as
			 paragraphs (b) through (g);
				(3)by striking the
			 period at the end of paragraph (g) (as so redesignated) and inserting ;
			 and;
				(4)by adding the
			 following: (i) The term Secretary means the Secretary of
			 the Interior.; and
				(5)by defining
			 State as it is defined in Section 2(r) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331(r)).
				103.Seaward
			 boundaries of StatesSection 4
			 of the Submerged Lands Act (43 U.S.C. 1312) is amended—
				(1)in the first
			 sentence by striking original, and in the same sentence by
			 striking three geographical and inserting twelve
			 nautical; and
				(2)by striking all
			 after the first sentence and inserting the following: Extension and
			 delineation of lateral offshore State boundaries under the provisions of this
			 Act shall follow the lines used to determine the Adjacent Zones of coastal
			 States under the Outer Continental Shelf Lands Act to the extent such lines
			 extend twelve nautical miles for the nearest coastline.
				104.Exceptions from
			 confirmation and establishment of States’ title, power, and
			 rightsSection 5 of the
			 Submerged Lands Act (43 U.S.C. 1313) is amended—
				(1)by redesignating
			 paragraphs (a) through (c) in order as paragraphs (1) through (3);
				(2)by inserting
			 (a) before There is excepted; and
				(3)by
			 inserting at the end the following:
					
						(b)Exception of oil
				and gas mineral rightsThere is excepted from the operation of
				sections 3 and 4 all of the oil and gas mineral rights for lands beneath the
				navigable waters that are located within the expanded offshore State seaward
				boundaries established under this Act. These oil and gas mineral rights shall
				remain Federal property and shall be considered to be part of the Federal outer
				Continental Shelf for purposes of the Outer Continental Shelf Lands Act (43
				U.S.C. 1331 et seq.) and subject to leasing under the authority of that Act and
				to laws applicable to the leasing of the oil and gas resources of the Federal
				outer Continental Shelf. All existing Federal oil and gas leases within the
				expanded offshore State seaward boundaries shall continue unchanged by the
				provisions of this Act, except as otherwise provided herein. However, a State
				may exercise all of its sovereign powers of taxation within the entire extent
				of its expanded offshore State
				boundaries.
						.
				105.Definitions
			 under the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
				(1)by amending
			 paragraph (f) to read as follows:
					
						(f)The term
				affected State means the Adjacent
				State.
						;
				(2)by striking the
			 semicolon at the end of each of paragraphs (a) through (o) and inserting a
			 period;
				(3)by striking
			 ; and at the end of paragraph (p) and inserting a period;
				(4)by adding at the
			 end the following:
					
						(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this paragraph, the term State includes the
				Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
				the Virgin Islands, American Samoa, Guam, and the other Territories of the
				United States.
						(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
						(t)The term
				miles means statute miles.
						(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
						(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
						;
				and
				(5)in paragraph (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the Territories of the
			 United States.
				106.Determination
			 of adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
			107.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
				
					(k)Voluntary
				partial relinquishment of a leaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of the enactment of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008.
					(l)Natural gas
				lease regulationsNot later than July 1, 2010, the Secretary
				shall publish a final regulation that shall—
						(1)establish
				procedures for entering into natural gas leases;
						(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008;
						(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008;
						(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
						(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
						(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
						.
			108.Grant of leases
			 by SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
				(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
				(2)by
			 adding at the end of subsection (b) the following:
					
						The Secretary may issue more than one lease
				for a given tract if each lease applies to a separate and distinct range of
				vertical depths, horizontal surface area, or a combination of the two. The
				Secretary may issue regulations that the Secretary determines are necessary to
				manage such leases consistent with the purposes of this
				Act.
						;
				(3)by amending
			 subsection (p)(2)(B) to read as follows:
					
						(B)The Secretary
				shall provide for the payment to coastal states, and their local coastal
				governments, of 75 percent of Federal receipts from projects authorized under
				this section located partially or completely within the area extending seaward
				of State submerged lands out to 4 marine leagues from the coastline, and the
				payment to coastal states of 50 percent of the receipts from projects
				completely located in the area more than 4 marine leagues from the coastline.
				Payments shall be based on a formula established by the Secretary by rulemaking
				no later than 180 days after the date of the enactment of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008 that provides
				for equitable distribution, based on proximity to the project, among coastal
				states that have coastline that is located within 200 miles of the geographic
				center of the
				project.
						.
				(4)by adding at the
			 end the following:
					
						(q)Natural Gas
				Leases
							(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
							(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease unless the Governor of the Adjacent State agrees to such
				production.
							(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
							(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
							(r)Removal of
				restrictions on joint bidding in certain areas of the outer continental
				shelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 365 days after the date of the
				enactment of the Funding a Clean Energy
				Future By Bringing Lower Gas Prices for Americans Today Act of
				2008.
						(s)Royalty
				suspension provisionsAfter the date of the enactment of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008, price
				thresholds shall apply to any royalty suspension volumes granted by the
				Secretary. Unless otherwise set by Secretary by regulation or for a particular
				lease sale, the price thresholds shall be $40.50 for oil (January 1, 2006
				dollars) and $6.75 for natural gas (January 1, 2006 dollars).
						(t)Conservation of
				resources feesNot later than one year after the date of the
				enactment of the Funding a Clean Energy
				Future By Bringing Lower Gas Prices for Americans Today Act of
				2008, the Secretary by regulation shall establish a conservation
				of resources fee for nonproducing leases that will apply to new and existing
				leases which shall be set at $3.75 per acre per year. This fee shall apply from
				and after October 1, 2008, and shall be treated as offsetting
				receipts.
						;
				(5)by striking
			 subsection (a)(3)(A) and redesignating the subsequent subparagraphs as
			 subparagraphs (A) and (B), respectively;
				(6)in subsection
			 (a)(3)(A) (as so redesignated) by striking In the Western and
			 all that follows through the Secretary the first place it
			 appears and inserting The Secretary; and
				(7)effective October
			 1, 2008, in subsection (g)—
					(A)by striking all
			 after (g), except paragraph (3);
					(B)by striking the
			 last sentence of paragraph (3); and
					(C)by striking
			 (3).
					109.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
				(1)by designating the
			 existing text as subsection (a);
				(2)in subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts; and
				(3)by adding the
			 following:
					
						(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
							(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
							(2)Phased-in
				receipts sharing
								(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
									(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that were available for leasing under the 2002–2007 5-Year OCS Oil and Gas
				Leasing Program.
									(ii)Lease tracts in
				production prior to October 1, 2008, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program.
									(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
									(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
									(i)For
				fiscal year 2009, 5 percent.
									(ii)For fiscal year
				2010, 8 percent.
									(iii)For fiscal year
				2011, 11 percent.
									(iv)For fiscal year
				2012, 14 percent.
									(v)For fiscal year
				2013, 17 percent.
									(vi)For fiscal year
				2014, 20 percent.
									(vii)For fiscal year
				2015, 23 percent.
									(viii)For fiscal year
				2016, 26 percent.
									(ix)For fiscal year
				2017, 29 percent.
									(x)For fiscal year
				2018, 32 percent.
									(xi)For fiscal year
				2019, 35 percent.
									(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
									(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 105(2) of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008.
								(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.50 percent of OCS Receipts derived from all lease tracts located
				completely beyond 4 marine leagues from any coastline and completely within 100
				miles of any coastline not included within the provisions of paragraph
				(2).
							(4)Receipts sharing
				from tracts within 4 marine leagues of any coastline
								(A)Areas described
				in paragraph (2)Beginning
				October 1, 2008, and continuing through September 30, 2010, the Secretary shall
				share 25 percent of OCS Receipts derived from all lease tracts located within 4
				marine leagues from any coastline within areas described in paragraph (2). For
				each fiscal year after September 30, 2010, the Secretary shall increase the
				percent shared in 5 percent increments each fiscal year until the sharing rate
				for all lease tracts located within 4 marine leagues from any coastline within
				areas described in paragraph (2) becomes 75 percent.
								(B)Areas not
				described in paragraph
				(2)Beginning October 1, 2008,
				the Secretary shall share 75 percent of OCS receipts derived from all lease
				tracts located completely or partially within 4 marine leagues from any
				coastline within areas not described paragraph (2).
								(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
								(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
								(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone within
				100 miles of its coastline that generated royalties during the fiscal year, if
				the other producing or States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
									(i)one-third to the
				Adjacent State; and
									(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
									(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
							(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
							(2)Phased-in
				receipts sharing
								(A)Beginning October
				1, 2008, the Secretary shall share OCS Receipts derived from the following
				areas:
									(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year OCS Oil and Gas Leasing Program.
									(ii)Lease tracts in
				production prior to October 1, 2008, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program.
									(iii)Lease tracts for
				which leases are issued prior to October 1, 2008, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
									(B)The Secretary
				shall share the following percentages of OCS Receipts from the lease tracts
				described in subparagraph (A) derived during the fiscal year indicated:
									(i)For fiscal year
				2009, 5 percent.
									(ii)For fiscal year
				2010, 8 percent.
									(iii)For fiscal year
				2011, 11 percent.
									(iv)For fiscal year
				2012, 14 percent.
									(v)For fiscal year
				2013, 17 percent.
									(vi)For fiscal year
				2014, 20 percent.
									(vii)For fiscal year
				2015, 23 percent.
									(viii)For fiscal year
				2016, 26 percent.
									(ix)For fiscal year
				2017, 29 percent.
									(x)For fiscal year
				2018, 32 percent.
									(xi)For fiscal year
				2019, 35 percent.
									(xii)For fiscal year
				2020 and each subsequent fiscal year, 37.5 percent.
									(C)The provisions of
				this paragraph shall not apply to leases that could not have been issued but
				for section 5(k) of this Act or section 105(2) of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008.
								(3)Immediate
				receipts sharingBeginning October 1, 2008, the Secretary shall
				share 37.5 percent of OCS Receipts derived on and after October 1, 2008, from
				all lease tracts located partially or completely beyond 100 miles of any
				coastline not included within the provisions of paragraph (2), except that the
				Secretary shall only share 25 percent of such OCS Receipts derived from all
				such lease tracts within a State’s Adjacent Zone if no leasing is allowed
				within any portion of that State’s Adjacent Zone located completely within 100
				miles of any coastline.
							(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
								(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				to the Adjacent State.
								(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year to the Adjacent State and any other
				producing State or States with a leased tract within its Adjacent Zone
				partially or completely beyond 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing State or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
									(i)one-third to the
				Adjacent State; and
									(ii)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
									(d)Transmission of
				Allocations
							(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
								(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B) for the immediate prior fiscal year;
								(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A), (b)(5)(B),
				(c)(4)(A), and (c)(4)(B), together with all accrued interest thereon;
				and
								(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
								(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
								(A)25 percent shall be
				allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
								(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
									(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
									(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
									(iii)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
									(iv)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State. The Secretary shall define the term outer Continental Shelf oil
				and gas activities for purposes of this subparagraph to include, but not
				be limited to, construction of vessels, drillships, and platforms involved in
				exploration, production, and development on the outer Continental Shelf;
				support and supply bases, ports, and related activities; offices of geologists,
				geophysicists, engineers, and other professionals involved in support of
				exploration, production, and development of oil and gas on the outer
				Continental Shelf; pipelines and other means of transporting oil and gas
				production from the outer Continental Shelf; and processing and refining of oil
				and gas production from the outer Continental Shelf. For purposes of this
				subparagraph, if a coastal county-equivalent political subdivision does not
				have a coastline, its coastal point shall be the point on the coastline closest
				to it.
									(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
								(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
								(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
								(e)Investment of
				depositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
						(f)Use of
				fundsA recipient of funds under this section may use the funds
				for one or more of the following:
							(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
							(2)To make
				transportation infrastructure improvements.
							(3)To reduce
				taxes.
							(4)To promote, fund,
				and provide for—
								(A)coastal or
				environmental restoration;
								(B)fish, wildlife,
				and marine life habitat enhancement;
								(C)waterways
				construction and maintenance;
								(D)levee construction
				and maintenance and shore protection; and
								(E)marine and
				oceanographic education and research.
								(5)To promote, fund,
				and provide for—
								(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
								(B)energy
				demonstration projects;
								(C)supporting
				infrastructure for shore-based energy projects;
								(D)State geologic
				programs, including geologic mapping and data storage programs, and state
				geophysical data acquisition;
								(E)State seismic
				monitoring programs, including operation of monitoring stations;
								(F)development of oil
				and gas resources through enhanced recovery techniques;
								(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
								(H)energy efficiency
				and conservation programs; and
								(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
								(6)To promote, fund,
				and provide for—
								(A)historic
				preservation programs and projects;
								(B)natural disaster
				planning and response; and
								(C)hurricane and
				natural disaster insurance programs.
								(7)For any other
				purpose as determined by State law.
							(g)No accounting
				requiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
						(h)Effect of future
				lawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
						(i)Treatment of
				remaining OCS receiptsAll
				OCS Receipts derived from lease tracts referred to in subsections (b) and (c)
				that are not required to be deposited and shared under those subsections shall
				be deposited into the OCS Alternative Energy Development Fund established by
				section 114 of the Funding a Clean Energy
				Future By Bringing Lower Gas Prices for Americans Today Act of
				2008.
						(j)DefinitionsIn
				this section:
							(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
							(2)Coastal municipal
				political subdivisionThe term coastal municipal political
				subdivision means a municipality located within and part of a county,
				parish, borough in Alaska, or other equivalent subdivision of a State, all or
				part of which coastal municipal political subdivision lies within the coastal
				zone.
							(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
							(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
							(5)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
							(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
							(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
							(8)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
							.
				110.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
				(1)in
			 subsection (a) by adding at the end the following: The President may
			 partially or completely revise or revoke any prior withdrawal made by the
			 President under the authority of this section. The President may not revise or
			 revoke a withdrawal that is extended by a State under subsection (h), nor may
			 the President withdraw from leasing any area for which a State failed to
			 prohibit, or petition to prohibit, leasing under subsection (g). Further, in
			 the area of the outer Continental Shelf more than 100 miles from any coastline,
			 not more than 25 percent of the acreage of any OCS Planning Area may be
			 withdrawn from leasing under this section at any point in time. A withdrawal by
			 the President may be for a term not to exceed 10 years. When considering
			 potential uses of the outer Continental Shelf, to the maximum extent possible,
			 the President shall accommodate competing interests and potential
			 uses.;
				(2)by adding at the
			 end the following:
					
						(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
							(1)Prohibition
				against leasing
								(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008, the Secretary
				shall not offer for leasing for oil and gas, or natural gas, any area within 50
				miles of the coastline that was withdrawn from disposition by leasing in the
				Atlantic OCS Region or the Pacific OCS Region, or the Gulf of Mexico OCS Region
				Eastern Planning Area, as depicted on the maps referred to in this
				subparagraph, under the Memorandum on Withdrawal of Certain Areas of the
				United States Outer Continental Shelf from Leasing Disposition, 34
				Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or any area within 50 miles
				of the coastline not withdrawn under that Memorandum that is included within
				the Gulf of Mexico OCS Region Eastern Planning Area as indicated on the map
				entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
				Areas or the Florida Straits Planning Area as indicated on the map
				entitled Atlantic OCS Region State Adjacent Zones and OCS Planning
				Areas, both of which are dated September 2005 and on file in the Office
				of the Director, Minerals Management Service.
								(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of the enactment
				of the Funding a Clean Energy Future By
				Bringing Lower Gas Prices for Americans Today Act of 2008 for
				natural gas leasing or by June 30, 2010, for oil and gas leasing, the Secretary
				shall offer for leasing any area more than 50 miles but less than 100 miles
				from the coastline that was withdrawn from disposition by leasing in the
				Atlantic OCS Region, the Pacific OCS Region, or the Gulf of Mexico OCS Region
				Eastern Planning Area, as depicted on the maps referred to in this
				subparagraph, under the Memorandum on Withdrawal of Certain Areas of the
				United States Outer Continental Shelf from Leasing Disposition, 34
				Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or any area more than 50
				miles but less than 100 miles of the coastline not withdrawn under that
				Memorandum that is included within the Gulf of Mexico OCS Region Eastern
				Planning Area as indicated on the map entitled Gulf of Mexico OCS Region
				State Adjacent Zones and OCS Planning Areas or within the Florida
				Straits Planning Area as indicated on the map entitled Atlantic OCS
				Region State Adjacent Zones and OCS Planning Areas, both of which are
				dated September 2005 and on file in the Office of the Director, Minerals
				Management Service.
								(2)Revocation of
				withdrawalThe provisions of the Memorandum on Withdrawal
				of Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, are
				hereby revoked and are no longer in effect. Any tract only partially added to
				the Gulf of Mexico OCS Region Central Planning Area by this Act shall be
				eligible for leasing of the part of such tract that is included within the Gulf
				of Mexico OCS Region Central Planning Area, and the remainder of such tract
				that lies outside of the Gulf of Mexico OCS Region Central Planning Area may be
				developed and produced by the lessee of such partial tract using extended reach
				or similar drilling from a location on a leased area. Further, any area in the
				OCS withdrawn from leasing may be leased, and thereafter developed and produced
				by the lessee using extended reach or similar drilling from a location on a
				leased area located in an area available for leasing.
							(3)Petition for
				leasing
								(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies.
								(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
									(i)requiring a net
				reduction in the number of production platforms;
									(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
									(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
									(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
									(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
									(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
								(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
								(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), and within 180 days after
				the enactment of the Funding a Clean Energy
				Future By Bringing Lower Gas Prices for Americans Today Act of
				2008 for the areas made available for leasing under paragraph
				(2), the Secretary shall amend the current 5-Year Outer Continental Shelf Oil
				and Gas Leasing Program to include a lease sale or sales for at least 75
				percent of the associated areas, unless there are, from the date of approval,
				expiration of such time limits, or enactment, as applicable, fewer than 12
				months remaining in the current 5-Year Leasing Program in which case the
				Secretary shall include the associated areas within lease sales under the next
				5-Year Leasing Program. For purposes of amending the 5-Year Program in
				accordance with this section, further consultations with States shall not be
				required. For purposes of this section, an environmental assessment performed
				under the provisions of the National Environmental Policy Act of 1969 to assess
				the effects of approving the petition shall be sufficient to amend the 5-Year
				Leasing Program.
								(h)Option To extend
				withdrawal from leasing within certain areas of the Outer Continental
				ShelfA State, through its Governor and upon the concurrence of
				its legislature, may extend for a period of time of up to 5 years for each
				extension the withdrawal from leasing for all or part of any area within the
				State’s Adjacent Zone located more than 50 miles, but less than 100 miles, from
				the coastline that is subject to subsection (g)(1)(B). A State may extend
				multiple times for any particular area but not more than once per calendar year
				for any particular area. A State must prepare separate extensions, with
				separate votes by its legislature, for oil and gas leasing and for natural gas
				leasing. An extension by a State may affect some areas to be withdrawn from all
				leasing and some areas to be withdrawn only from one type of leasing.
						(i)Effect of other
				lawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal State.
						(j)Prohibition on
				leasing east of the military mission line
							(1)Notwithstanding any
				other provision of law, from and after the enactment of the
				Funding a Clean Energy Future By Bringing
				Lower Gas Prices for Americans Today Act of 2008, prior to
				January 1, 2022, no area of the outer Continental Shelf located in the Gulf of
				Mexico east of the military mission line may be offered for leasing for oil and
				gas or natural gas unless a waiver is issued by the Secretary of Defense. If
				such a waiver is granted, 62.5 percent of the OCS Receipts from a lease within
				such area issued because of such waiver shall be paid annually to the National
				Guards of all States having a point within 1000 miles of such a lease,
				allocated among the States on a per capita basis using the entire population of
				such States.
							(2)In this subsection,
				the term military mission line means a line located at 86 degrees,
				41 minutes West Longitude, and extending south from the coast of Florida to the
				outer boundary of United States territorial waters in the Gulf of
				Mexico.
							.
				111.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
				(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-year program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
				(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
					
						(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire Outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
							(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
							;
				and
				(3)by
			 adding at the end the following:
					
						(i)Projection of
				state adjacent zone resources and state and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-year outer Continental Shelf oil and
				gas leasing program, or as soon thereafter as possible, the Secretary
				shall—
							(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
							(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
							.
				112.Coordination
			 with adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
				(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
				(2)by adding the
			 following:
					
						(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
							(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
							.
				113.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
				(1)by inserting
			 (1) after (d); and
				(2)by adding at the
			 end the following:
					
						(2)For all programs,
				lease sales, leases, and actions under this Act, the following shall apply
				regarding the application of the National Environmental Policy Act of
				1969:
							(A)Granting or
				directing lease suspensions and the conduct of all preliminary activities on
				outer Continental Shelf tracts, including seismic activities, are categorically
				excluded from the need to prepare either an environmental assessment or an
				environmental impact statement, and the Secretary shall not be required to
				analyze whether any exceptions to a categorical exclusion apply for activities
				conducted under the authority of this Act.
							(B)The environmental
				impact statement developed in support of each 5-year oil and gas leasing
				program provides the environmental analysis for all lease sales to be conducted
				under the program and such sales shall not be subject to further environmental
				analysis.
							(C)Exploration plans
				shall not be subject to any requirement to prepare an environmental impact
				statement, and the Secretary may find that exploration plans are eligible for
				categorical exclusion due to the impacts already being considered within an
				environmental impact statement or due to mitigation measures included within
				the plan.
							(D)Within each OCS
				Planning Area, after the preparation of the first development and production
				plan environmental impact statement for a leased tract within the Area, future
				development and production plans for leased tracts within the Area shall only
				require the preparation of an environmental assessment unless the most recent
				development and production plan environmental impact statement within the Area
				was finalized more than 10 years prior to the date of the approval of the plan,
				in which case an environmental impact statement shall be
				required.
							.
				IICoastal Plain of
			 Alaska
			201.DefinitionsIn this title:
				(1)Coastal
			 plainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the
			 Secretary of the Interior or the Secretary’s designee.
				202.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 GeneralThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C.
			 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance With
			 Requirements Under Certain Other Laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 department of the interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 nepa for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this title that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this title shall be completed within 18 months
			 after the date of enactment of this title. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
					(d)Relationship to
			 State and Local AuthorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 Areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 Closed AreasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this title.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					203.Lease
			 sales
				(a)In
			 GeneralLands may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease Sale
			 BidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage Minimum
			 in First SaleIn the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of Lease
			 SalesThe Secretary shall—
					(1)conduct the first
			 lease sale under this title within 22 months after the date of the enactment of
			 this title;
					(2)evaluate the bids
			 in such sale and issue leases resulting from such sale, within 90 days after
			 the date of the completion of such sale; and
					(3)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					204.Grant of leases
			 by the Secretary
				(a)In
			 GeneralThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 4 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 TransfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				205.Lease terms and
			 conditions
				(a)In
			 GeneralAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 121/2 percent in
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary under the regulations applicable to other Federal oil and gas
			 leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 3(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(8)prohibit the
			 export of oil produced under the lease; and
					(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this title and the regulations issued under this title.
					(b)Project Labor
			 AgreementsThe Secretary, as a term and condition of each lease
			 under this title and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this title and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				206.Coastal Plain
			 environmental protection
				(a)No Significant
			 Adverse Effect Standard To Govern Authorized Coastal Plain
			 ActivitiesThe Secretary shall, consistent with the requirements
			 of section 3, administer the provisions of this title through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-Specific
			 Assessment and MitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations To
			 Protect Coastal Plain Fish and Wildlife Resources, Subsistence Users, and the
			 EnvironmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance With
			 Federal and State Environmental Laws and Other RequirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 Consolidation Planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to Public
			 LandsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					207.Expedited
			 judicial review
				(a)Filing of
			 Complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this title or any action of the Secretary under this title shall be
			 filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this title and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this title shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
					(b)Limitation on
			 Other ReviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				208.Federal and
			 State distribution of revenues
				(a)In
			 GeneralNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this title—
					(1)50 percent shall
			 be paid to the State of Alaska; and
					(2)except as provided
			 in section 111(d), the balance shall be transferred to the Clean Future-Lower
			 Prices Alternative Energy Trust Fund established by this Act.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				209.Rights-of-way
			 across the Coastal Plain
				(a)In
			 GeneralThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 ConditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 3(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				210.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				211.Local
			 government impact aid and community service assistance
				(a)Financial
			 Assistance Authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this title.
					(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this title, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
					(b)Use of
			 AssistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including firefighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the North Slope Borough, in the City of Kaktovik, which
			 shall—
						(A)coordinate with
			 and advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North slope
			 borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough.
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 Fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this title.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 AppropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				IIIClean
			 Future-Lower Prices Alternative Energy Trust Fund
			301.Clean
			 Future-Lower Prices Alternative Energy Trust Fund
				(a)Establishment of
			 trust fundThere is established in the Treasury of the United
			 States a trust fund to be known as the Clean Future-Lower Prices
			 Alternative Energy Trust Fund, consisting of such amounts as may be
			 deposited into the Trust Fund as provided in section 9(i) of the Outer
			 Continental Shelf Lands Act, as amended by section 109 of this Act.
				(b)Expenditures
			 from OCS Alternative Energy Trust Fund
					(1)In
			 generalAmounts in the Clean Future-Lower Prices Alternative
			 Energy Trust Fund shall be available without further appropriation to carry out
			 specified provisions of the Energy Policy Act of 2005 (Public Law 109–58; in
			 this section referred to as EPAct2005) and the Energy
			 Independence and Security Act of 2007 (Public Law 110–140; in this section
			 referred to as EISAct2007), as follows:
						
							
								
									To carry out the provisions
					 of:The following percentage of annual receipts to the OCS
					 Alternative Energy Trust Fund, but not to exceed the limit on amount
					 authorized, if any:
									
								
								
									EPAct2005:
									
									Section
					 2101.5 percent
									
									Section
					 2421.0 percent
									
									Section
					 3692.0 percent
									
									Section
					 4016.0 percent
									
									Section
					 8126.0 percent
									
									Section
					 93119.0 percent
									
									Section
					 9421.5 percent
									
									Section
					 9623.0 percent
									
									Section
					 9681.5 percent
									
									Section
					 1704 6.0 percent
									
									EISAct2007:
									
									Section
					 20715.0 percent
									
									Section
					 6071.5 percent
									
									Title
					 VI, Subtitle B3.0 percent
									
									Title
					 VI, Subtitle C1.5 percent
									
									Section
					 6419.0 percent
									
									Title
					 VII, Subtitle A15.0 percent
									
									Section
					 11121.5 percent
									
									Section
					 13046.0 percent.
									
								
							
						
					(2)Apportionment of
			 excess amountNotwithstanding
			 paragraph (1), any amounts allocated under paragraph (1) that are in excess of
			 the amounts authorized in the applicable cited section or subtitle of EPAct2005
			 and EISAct2007 shall be reallocated to the remaining sections and subtitles
			 cited in paragraph (1), up to the amounts otherwise authorized by law to carry
			 out such sections and subtitles, in proportion to the amounts authorized by law
			 to be appropriated for such other sections and subtitles.
					
